


Exhibit 10.5


AMENDMENT NO. 2 TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

        Amendment No. 2 to Amended and Restated Loan and Security Agreement
dated as January 9, 2004, by and among ZONES, INC. (“Borrower 1”), CORPORATE PC
SOURCE, INC. (“Borrower 2”) and ZONES CORPORATE SOLUTIONS, INC. (“Borrower 3”)
(Borrower 1, Borrower 2 and Borrower 3 shall hereinafter be individually
referred to as a “Borrower” and collectively, as the “Borrowers”) and
TRANSAMERICA COMMERCIAL FINANCE CORPORATION (“Lender”).

        P R E A M B L E:

        Pursuant to that certain Amended and Restated Loan and Security
Agreement dated as of April 11, 2003 by and among Lender and Borrowers, as
amended from time to time (collectively, the “Loan Agreement”), Lender made
certain financing available to Borrowers. Borrowers have requested Lender to
modify certain terms and provisions of the Documents. Lender has agreed to do
so, upon the terms and conditions of this Amendment.

               NOW, THEREFORE, in consideration of the premises which are
incorporated herein by this reference and constitute an integral part of this
Amendment, the execution and delivery of this Amendment and the mutual covenants
and agreements hereafter set forth, the parties hereto agree as follows:

           1.      The “Documents”, as defined in Section 1.1 of the Loan
Agreement, shall include, without limitation, this Amendment and any other
amendments and/or restatements to the Loan Agreement.

           2.      Section 2.8 of the Loan Agreement is hereby amended to read
as follows:


  “SECTION 2.8. TERMS AND TERMINATION. The term of this Agreement, unless sooner
terminated as provided in this Agreement, shall be until the Termination Date;
provided, however, that (A) this Agreement shall automatically renew for one (1)
year periods from year to year thereafter unless terminated on the Termination
Date or at the end of any subsequent annual anniversary of the Termination Date
by either party by at least 60 days prior written notice to the other; and (B)
Lender may terminate this Agreement (i) immediately by written notice to
Borrowers in whole or only with respect to certain Inventory if any Borrower
shall lose or relinquish any right to sell or deal in any product line of
Inventory, or if Borrowers fail to pay any of the Objected Loans due to an
objection to the terms of any Transaction Statement and Lender determines on a
commercially reasonable basis that the Transaction Statement does not contain a
bona fide error, or (ii) at any time by at least 60 days prior written notice to
Borrowers, and (C) Borrower 1 may terminate this Agreement at any time by at
least 60 days prior written notice to Lender. Upon termination of this
Agreement, all Liabilities to Lender (or, if this Agreement is terminated only
with respect to certain Inventory, Liabilities to Lender relative to such
Inventory) shall become immediately due and payable without notice or demand.
Upon any termination, Borrowers shall remain liable to Lender for all
Liabilities to Lender, including without limitation interest, fees, charges and
expenses arising prior to or after the effective date of termination, and all of
Lender’s rights and remedies and its security interest shall continue until all
Liabilities to Lender are paid and all obligations of Borrowers are performed in
full (other than contingent indemnification obligations), at which time Lender
will release its liens and security interests in the Collateral. No provision of
this Agreement shall be construed to obligate Lender to make any Loans at any
time any Event of Default exists or will exist with the giving of notice, the
passage of time, or both.”




--------------------------------------------------------------------------------




           3.      All representations and warranties made to the Lender in the
Documents are hereby restated to the Lender and all of such representations and
warranties remain true and correct as of the date of this Amendment.

           4.      All of the pledges, assignments, transfers, conveyances,
mortgages and grants of security interest of any property given to Lender by any
Borrower pursuant to the Documents, including, but not limited to, pursuant to
Article 3 of the Loan Agreement, have constituted and shall and hereinafter do
continue to constitute pledges, assignments, transfers, conveyances, mortgages
and grants of security interests of property to secure the Liabilities.

           5.      Lender’s obligation to enter into this Amendment is subject
to the fulfillment of each and every one of the following conditions prior to,
or contemporaneously with the execution and delivery of this Amendment:

                     A.      All of the conditions precedent set forth in the
Loan Agreement shall have been met; and

                     B.      Lender shall have received such instruments,
agreements and documents in form and manner satisfactory to Lender and its
counsel as Lender may reasonably request and where applicable, duly executed and
recorded.

           6.      All references to the Loan Agreement in any of the Documents
shall mean the Loan Agreement, as amended by this Amendment and as may be
further amended and/or restated from time to time.

           7.      The Loan Agreement (as amended by this Amendment), together
with the Documents, contain the entire agreement between the parties hereto with
respect to the transactions contemplated herein and supersede all prior
representations, agreements, covenants and understandings, whether oral or
written, related to the subject matter of the Loan Agreement. Except as
specifically set forth in the Agreement, Lender makes no covenants to any
Borrower, including, but not limited to, any other commitments to provide any
additional financing to any Borrower.

           8.      This Amendment may be executed in any number of counterparts,
each of which counterpart, once they are executed and delivered shall be deemed
to be an original and all of which counterparts taken together shall constitute
but one in the same amendment.

           9.      Except as specifically amended and modified by this
Amendment, (A) the Loan Agreement shall remain in full force and effect and is
hereby restated and incorporated herein by this reference; and (B) all terms
defined in the Loan Agreement shall have the same meanings herein as therein.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]


2

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered as of the date first above written.


BORROWER 1:     ZONES, INC.                     By:       /S/ RONALD
MCFADDEN                                      Title:      
SECRETARY                                                                  
BORROWER 2:     CORPORATE PC SOURCE, INC.                     By:    /S/ RONALD
MCFADDEN                                         Title:    
SECRETARY                                                         BORROWER 3:  
  ZONES CORPORATE SOLUTIONS, INC.                     By:       /S/ RONALD
MCFADDEN                                      Title:      
SECRETARY                                                                  
LENDER:     TRANSAMERICA COMMERCIAL FINANCE CORPORATION                     By:
/S/                                                                             
         
Title:                                                                          




3

--------------------------------------------------------------------------------